
	
		II
		Calendar No. 335
		111th CONGRESS
		2d Session
		S. 1830
		IN THE SENATE OF THE UNITED STATES
		
			October 21, 2009
			Ms. Collins (for
			 herself, Mr. Lieberman, and
			 Mr. Carper) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			March 25, 2010
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish the Chief Conservation Officers Council to
		  improve the energy efficiency of Federal agencies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Agency Energy Efficiency
			 Improvement Act of 2009.
		2.DefinitionsIn this Act:
			(1)Chief
			 Conservation OfficerThe term Chief Conservation
			 Officer means an individual designated as a Chief Conservation Officer
			 under section 3(a)(1).
			(2)CouncilThe
			 term Council means the Chief Conservation Officers Council
			 established by section 4(a).
			(3)Federal
			 agencyThe term Federal agency means an agency of
			 the Federal Government described in section 901(b) of title 31, United States
			 Code.
			3.Chief conservation
			 officers
			(a)Designation
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, each head of a Federal agency shall designate a Chief Conservation
			 Officer.
				(2)Requirements
					(A)Employment
			 statusAn individual designated as a Chief Conservation Officer
			 under paragraph (1) shall serve in a Senior Executive Service position.
					(B)Primary
			 responsibility
						(i)In
			 generalThe primary responsibility of an individual designated as
			 a Chief Conservation Officer for a Federal agency under paragraph (1) shall be
			 to serve as Chief Conservation Officer for the Federal agency.
						(ii)Other
			 capacitiesSubject to clause (i), an individual described in
			 clause (i) may serve in another capacity in the Federal Government.
						(3)Agency
			 Environmental ExecutivesIf the head of a Federal agency has
			 designated an Agency Environmental Executive in accordance with Executive Order
			 13101 (63 Fed. Reg. 49643), the head of the Federal agency may designate the
			 Agency Environmental Executive as a Chief Conservation Officer.
				(b)General
			 responsibilitiesA Chief Conservation Officer of a Federal agency
			 shall—
				(1)ensure that the
			 Federal agency—
					(A)complies with each
			 energy policy of the Federal Government; and
					(B)takes steps to
			 ensure the compliance of the Federal agency with each energy policy of the
			 Federal Government;
					(2)provide advice and
			 other assistance to the head of the Federal agency (including other applicable
			 senior executive management personnel of the Federal agency) to enhance the
			 conservation efforts of the Federal agency (including the review of acquisition
			 plans and requirements developments at the earliest practicable stage in a
			 contracting process);
				(3)collect data to
			 determine—
					(A)the energy
			 consumption of each building owned or operated by the Federal agency;
			 and
					(B)the energy
			 consumption of major equipment located within each building described in
			 subparagraph (A);
					(4)provide to the
			 Council the results of the data collected under paragraph (3);
				(5)develop and
			 implement policies for the Federal agency to minimize the quantities of energy
			 consumed by the Federal agency;
				(6)collect additional
			 data as requested by the Council;
				(7)take
			 actions—
					(A)to increase the
			 energy efficiency of the Federal agency; and
					(B)to maintain or
			 increase the energy security and cost savings of the Federal agency;
					(8)develop,
			 facilitate, and maintain the implementation of a sound energy efficiency
			 information technology architecture for the Federal agency;
				(9)promote the
			 effective and efficient design and operation of all major information resources
			 management processes of the Federal agency; and
				(10)participate in
			 each activity carried out by the Council.
				(c)Duties
				(1)Primary
			 dutyA Chief Conservation Officer shall be responsible for the
			 management of the energy efficiency of the Federal agency under the
			 jurisdiction of the Chief Conservation Officer.
				(2)General
			 dutiesIn carrying out the primary duty of the Chief Conservation
			 Officer under paragraph (1), the Chief Conservation Officer shall—
					(A)monitor the
			 performance of each energy efficiency program of the Federal agency;
					(B)evaluate the
			 performance of each program described in subparagraph (A) on the basis of
			 applicable performance measurements, as determined by the Chief Conservation
			 Officer;
					(C)advise the head of
			 the Federal agency regarding whether to continue, modify, or terminate any
			 program or project carried out by the Federal agency; and
					(D)in conjunction
			 with the Chief Information Officer of the Federal agency, prepare an energy
			 usage report, which shall—
						(i)include data
			 regarding the information technology energy usage of the Federal agency;
			 and
						(ii)be included in
			 the first budget submitted to Congress under section 1105(a) of title 31,
			 United States Code, after the report is prepared.
						4.Chief
			 Conservation Officers Council
			(a)EstablishmentThere
			 is established in the executive branch a council to be known as the
			 Chief Conservation Officers Council.
			(b)CompositionThe
			 Council shall be composed of—
				(1)the Secretary of
			 Energy;
				(2)the Administrator
			 of the Environmental Protection Agency;
				(3)the Deputy
			 Director for Management of the Office of Management and Budget;
				(4)the Program
			 Manager for the Federal Energy Management Program of the Department of
			 Energy;
				(5)the Chief
			 Information Officer of each Federal agency;
				(6)each Chief
			 Conservation Officer;
				(7)the Federal
			 Environmental Executive; and
				(8)any other officer
			 or employee of the Federal Government, as designated by the Chairperson or Vice
			 Chairperson.
				(c)Chairperson;
			 Vice Chairperson
				(1)ChairpersonThe
			 Deputy Director for Management of the Office of Management and Budget shall
			 serve as the Chairperson of the Council.
				(2)Vice
			 ChairpersonThe Program Manager for the Federal Energy Management
			 Program of the Department of Energy shall serve as the Vice Chairperson of the
			 Council.
				(d)Duties of
			 certain heads of Federal agencies
				(1)Secretary of
			 EnergyThe Secretary of Energy shall carry out each activity of
			 the Council on behalf of the Chairperson of the Council.
				(2)Administrator of
			 General ServicesThe Administrator of General Services shall
			 provide administrative and other related support to the Council.
				(e)FunctionThe
			 Council shall function as the principal interagency forum for improving the
			 practices of Federal agencies relating to the design, acquisition, development,
			 modernization, use, operation, sharing, and performance of energy efficiency
			 efforts of the Federal Government.
			(f)Duties of
			 Council
				(1)In
			 generalThe Council shall carry out appropriate actions,
			 including the collection of information from each Chief Conservation Officer
			 regarding the energy usage of the Federal agency of the Chief Conservation
			 Officer, including the ratio that—
					(A)the equipment
			 energy usage of the Federal agency; bears to
					(B)the building
			 energy usage of the Federal agency.
					(2)Efficiency
			 dutiesThe Council shall—
					(A)require each Chief
			 Conservation Officer to collect and report any necessary additional energy
			 usage data of the Federal agency of the Chief Conservation Officer;
					(B)assist each Chief
			 Conservation Officer in developing energy baselines and goals;
					(C)provide guidance
			 and develop recommendations for each Chief Conservation Officer to assist each
			 Chief Conservation Officer in developing policies to enable the Federal agency
			 of the Chief Conservation Officer to meet the energy efficiency goals of the
			 Federal agency;
					(D)provide guidance
			 and develop recommendations for each Chief Conservation Officer to assist each
			 Chief Conservation Officer in implementing energy policies;
					(E)share experiences,
			 ideas, best practices, and innovative approaches relating to the development of
			 energy efficiencies;
					(F)develop a
			 universal metric to be used by Federal agencies to measure the effectiveness of
			 the conservation efforts of the Federal agencies; and
					(G)provide reports
			 (including recommendations) regarding energy efficiency policies of Federal
			 agencies covered by the reports to—
						(i)the appropriate
			 committees of Congress; and
						(ii)the Office of
			 Management and Budget.
						(3)Consultation
			 requirementIn carrying out each duty of the Council under this
			 subsection, the Council shall consult regularly with representatives of
			 appropriate State, local, and tribal governments.
				(g)Office of
			 Management and Budget government efficiency reports and
			 scorecardsNot later than 180 days after the date of enactment of
			 this Act, the Director of the Office of Management and Budget shall—
				(1)include in the
			 annual report and scorecard of the Director under section 528 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17144) a description of the
			 efforts of Federal agencies under this section; and
				(2)make the
			 description under paragraph (1) available on the website of the Office of
			 Management and Budget.
				5.Authorization for
			 acquisitions
			(a)Use of certain
			 supply schedulesSection
			 502(c)(1) of title 40, United States Code, is amended by adding at the end the
			 following:
				
					(C)Environmentally
				preferable green products and services (as contained in Federal
				supply classification code groups 03FAC, 51V, 56, 72IA, 73, 75, and 899,
				including any amended or subsequent version of the Federal supply
				classification code
				groups).
					.
			(b)Duty of
			 non-Federal users regarding use of supply schedulesSection
			 502(c) of title 40, United States Code, is amended—
				(1)by redesignating
			 paragraph (3) as paragraph (4); and
				(2)by inserting after
			 paragraph (2) the following:
					
						(3)Duty of
				non-Federal users regarding use of Federal supply
				schedulesDuring the use of a Federal supply schedule, an
				authorized non-Federal user shall act in accordance with the ordering guidance
				provided by the Administrator of General
				Services.
						.
				6.Power purchase
			 agreement pilot program
			(a)DefinitionsIn
			 this section:
				(1)Cost-effectiveThe
			 term cost-effective means, with respect to a power purchase
			 agreement entered into by the head of an executive agency for a Federal
			 facility that is owned or controlled by the executive agency, that the 20-year
			 average cost for the purchase of electricity under the power purchase agreement
			 from 1 or more renewable energy generating systems is not greater than an
			 amount equal to 110 percent of the cost of an equal quantity of electricity
			 from the current electricity supplier of the Federal facility, taking into
			 consideration each—
					(A)applicable cost,
			 including any cost resulting from—
						(i)a demand
			 charge;
						(ii)an applicable
			 rider;
						(iii)a fuel
			 adjustment charge; or
						(iv)any other
			 surcharge; and
						(B)reasonably
			 anticipated increase in the cost of the electricity resulting from—
						(i)inflation;
						(ii)increased
			 regulatory requirements;
						(iii)decreased
			 availability of fossil fuels; and
						(iv)any other factor
			 that may increase the cost of electricity.
						(2)Executive
			 agencyThe term executive agency has the meaning
			 given the term in section 4 of the Office of Federal Procurement Policy Act (41
			 U.S.C. 403).
				(3)Federal
			 facilityThe term Federal facility means any
			 building at which electricity is used, owned, operated, obtained through a
			 long-term lease, or otherwise controlled by, or assigned to—
					(A)an executive or
			 military department of the Federal Government;
					(B)a Government
			 corporation;
					(C)an independent
			 establishment;
					(D)a Federal
			 court;
					(E)an executive
			 agency;
					(F)Congress;
					(G)the United States
			 Postal Service; or
					(H)the Executive
			 Office of the President.
					(4)Government
			 corporationThe term Government corporation has the
			 meaning given the term in section 103 of title 5, United States Code.
				(5)Long-term
			 leaseThe term long-term lease means a lease the
			 duration of which is not less than 20 years.
				(6)Renewable energy
			 sourceThe term renewable energy source
			 includes—
					(A)a solar
			 photovoltaic system;
					(B)a wind turbine;
			 and
					(C)any other
			 renewable energy technology.
					(b)Pilot
			 projects
				(1)Authorization of
			 heads of executive agenciesIn accordance with paragraphs (2) and
			 (3), the head of each executive agency may establish 1 or more pilot programs
			 under which the head of the executive agency may offer to enter into power
			 purchase agreements during the 5-year period beginning on the date of enactment
			 of this Act for the purchase of electricity from 1 or more Federal facilities
			 that are owned or controlled by the executive agency from renewable energy
			 sources located at the Federal facility.
				(2)Cost-effective
			 requirementA head of an executive agency described in paragraph
			 (1) may offer to enter into a power purchase agreement described in that
			 paragraph only if the power purchase agreement is cost-effective.
				(3)Term of power
			 purchase agreementNotwithstanding any other provision of law
			 (including regulations), the term of a power purchase agreement described in
			 paragraph (1) may not be longer than a period of 20 years.
				(4)Allocation of
			 incremental costsEach head of an executive agency (including the
			 Administrator of General Services) who enters into a power purchase agreement
			 under paragraph (1) for the purchase of electricity at a Federal facility that
			 is owned or controlled by the executive agency for distribution to 1 or more
			 other executive agencies shall allocate, on an annual basis for the period
			 covered by the power purchase agreement, the incremental cost or incremental
			 savings of the power purchase agreement for the purchase of electricity at a
			 Federal facility from renewable energy sources (as compared to the cost of
			 electricity from the electricity supplier of the Federal facility) among each
			 user of the Federal facility based on the proportion that—
					(A)the electricity
			 usage of the user of the Federal facility; bears to
					(B)the aggregate
			 electricity usage of all users of the Federal facility.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section for each of fiscal years 2009
			 through 2019, to remain available until expended.
			7.Clarification of
			 renewable energySection 203
			 of the Energy Policy Act of 2005 (42 U.S.C. 15852) is amended—
			(1)in subsection (a),
			 in the matter preceding paragraph (1), by striking electric;
			 and
			(2)in subsection
			 (b)—
				(A)in paragraph
			 (1)(D), by striking for the production of electricity;
			 and
				(B)in paragraph (2),
			 by striking electric.
				
	
		1.Short titleThis Act may be cited as the
			 Federal Agency Energy Efficiency
			 Improvement Act of 2009.
		2.DefinitionsIn this Act:
			(1)Chief Conservation
			 OfficerThe term Chief Conservation Officer means an
			 individual designated as a Chief Conservation Officer under section
			 3(a)(1).
			(2)CouncilThe
			 term Council means the Chief Conservation Officers Council
			 established by section 4(a).
			(3)Federal
			 agencyThe term Federal agency means an agency of
			 the Federal Government described in section 901(b) of title 31, United States
			 Code.
			3.Chief conservation
			 officers
			(a)Designation
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, each head of a Federal agency shall designate a Chief Conservation
			 Officer.
				(2)Requirements
					(A)Employment
			 statusAn individual designated as a Chief Conservation Officer
			 under paragraph (1) shall serve in a Senior Executive Service position.
					(B)Primary
			 responsibility
						(i)In
			 generalThe primary responsibility of an individual designated as
			 a Chief Conservation Officer for a Federal agency under paragraph (1) shall be
			 to serve as Chief Conservation Officer for the Federal agency.
						(ii)Other
			 capacitiesSubject to clause (i), an individual described in
			 clause (i) may serve in another capacity in the Federal Government.
						(b)General
			 responsibilitiesA Chief Conservation Officer of a Federal agency
			 shall—
				(1)ensure that the Federal
			 agency—
					(A)complies with each energy
			 policy of the Federal Government; and
					(B)takes steps to ensure the
			 compliance of the Federal agency with each energy policy of the Federal
			 Government;
					(2)provide advice and other
			 assistance to the head of the Federal agency (including other applicable senior
			 executive management personnel of the Federal agency) to enhance the
			 conservation efforts of the Federal agency (including the review of acquisition
			 plans and requirements developments at the earliest practicable stage in a
			 contracting process);
				(3)collect data to
			 determine—
					(A)the energy consumption of
			 each building owned or operated by the Federal agency; and
					(B)the energy consumption of
			 major equipment, including information technology assets, located within each
			 building described in subparagraph (A);
					(4)provide to the Council
			 the results of the data collected under paragraph (3);
				(5)develop and implement
			 policies for the Federal agency to minimize the quantities of energy consumed
			 by the Federal agency;
				(6)collect additional data
			 as requested by the Council;
				(7)take actions—
					(A)to increase the energy
			 efficiency of the Federal agency; and
					(B)to maintain or increase
			 the energy security and cost savings of the Federal agency;
					(8)coordinate with the Chief
			 Information Officer to develop, facilitate, and maintain the implementation of
			 a sound energy efficiency information technology architecture for the Federal
			 agency;
				(9)coordinate with the Chief
			 Information Officer to ensure energy consumption is considered in the design
			 and operation of all major information resources management processes of the
			 Federal agency;
				(10)consider the short- and
			 long-term cost effectiveness of each initiative before taking actions;
			 and
				(11)participate in each
			 activity carried out by the Council.
				(c)Duties
				(1)Primary
			 dutyA Chief Conservation Officer shall be responsible for the
			 management of the energy efficiency of the Federal agency under the
			 jurisdiction of the Chief Conservation Officer.
				(2)General
			 dutiesIn carrying out the primary duty of the Chief Conservation
			 Officer under paragraph (1), the Chief Conservation Officer shall—
					(A)monitor the performance
			 of each energy efficiency program of the Federal agency;
					(B)evaluate the performance
			 of each program described in subparagraph (A) on the basis of applicable
			 performance measurements, as determined by the Chief Conservation
			 Officer;
					(C)advise the head of the
			 Federal agency or Senior Sustainability Officer regarding whether to continue,
			 modify, or terminate any program or project carried out by the Federal agency;
			 and
					(D)in conjunction with the
			 Chief Information Officer of the Federal agency, prepare an energy usage
			 report, which shall—
						(i)include data regarding
			 the information technology energy usage of the Federal agency; and
						(ii)be included in the first
			 budget submitted to Congress under section 1105(a) of title 31, United States
			 Code, after the report is prepared.
						4.Chief Conservation
			 Officers Council
			(a)EstablishmentThere
			 is established in the executive branch a council to be known as the
			 Chief Conservation Officers Council.
			(b)CompositionThe
			 Council shall be composed of—
				(1)the Secretary of
			 Energy;
				(2)the Administrator of the
			 Environmental Protection Agency;
				(3)the Deputy Director for
			 Management of the Office of Management and Budget;
				(4)the Program Manager for
			 the Federal Energy Management Program of the Department of Energy;
				(5)the Chief Information
			 Officer of each Federal agency;
				(6)each Chief Conservation
			 Officer;
				(7)the Federal Environmental
			 Executive; and
				(8)any other officer or
			 employee of the Federal Government, as designated by the Chairperson or Vice
			 Chairperson.
				(c)Chairperson; Vice
			 Chairperson
				(1)ChairpersonThe
			 Deputy Director for Management of the Office of Management and Budget shall
			 serve as the Chairperson of the Council.
				(2)Vice
			 ChairpersonThe Program Manager for the Federal Energy Management
			 Program of the Department of Energy shall serve as the Vice Chairperson of the
			 Council.
				(d)Duties of certain heads
			 of Federal agencies
				(1)Secretary of
			 EnergyThe Secretary of Energy shall carry out each activity of
			 the Council on behalf of the Chairperson of the Council.
				(2)Administrator of
			 General ServicesThe Administrator of General Services shall
			 provide administrative and other related support to the Council.
				(e)FunctionThe
			 Council shall function as the principal interagency forum for improving the
			 practices of Federal agencies relating to the design, acquisition, development,
			 modernization, use, operation, sharing, and performance of energy efficiency
			 efforts of the Federal Government.
			(f)Duties of
			 Council
				(1)In
			 generalThe Council shall carry out appropriate actions,
			 including the collection of information from each Chief Conservation Officer
			 regarding the energy usage of the Federal agency of the Chief Conservation
			 Officer, including the ratio that—
					(A)the equipment energy
			 usage of the Federal agency; bears to
					(B)the building energy usage
			 of the Federal agency.
					(2)Efficiency
			 dutiesThe Council shall—
					(A)require each Chief
			 Conservation Officer to collect and report any necessary additional energy
			 usage data of the Federal agency of the Chief Conservation Officer;
					(B)assist each Chief
			 Conservation Officer in developing energy baselines and goals;
					(C)provide guidance and
			 develop recommendations for each Chief Conservation Officer to assist each
			 Chief Conservation Officer in developing policies to enable the Federal agency
			 of the Chief Conservation Officer to meet the energy efficiency goals of the
			 Federal agency;
					(D)provide guidance and
			 develop recommendations for each Chief Conservation Officer to assist each
			 Chief Conservation Officer in implementing energy policies;
					(E)share experiences, ideas,
			 best practices, and innovative approaches relating to the development of energy
			 efficiencies;
					(F)develop a universal
			 metric to be used by Federal agencies to measure the effectiveness of the
			 conservation efforts of the Federal agencies; and
					(G)provide an annual report
			 (including information about agency-by-agency energy usage and reductions,
			 agency and government-wide trends in energy usage, agency and government-wide
			 cost savings, and best practices and recommendations) regarding energy
			 efficiency policies of Federal agencies covered by the reports to—
						(i)the appropriate
			 committees of Congress; and
						(ii)the Office of Management
			 and Budget.
						(3)Consultation
			 requirementIn carrying out each duty of the Council under this
			 subsection, the Council shall consult regularly with representatives of
			 appropriate State, local, and tribal governments.
				(g)Office of Management
			 and Budget government efficiency reports and scorecardsNot later
			 than 180 days after the date of enactment of this Act, the Director of the
			 Office of Management and Budget shall—
				(1)include in the annual
			 report and scorecard of the Director under section 528 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17144) a description of the
			 efforts of Federal agencies under this section; and
				(2)make the description
			 under paragraph (1) available on the website of the Office of Management and
			 Budget.
				5.Authorization for
			 acquisitions
			(a)Use of certain supply
			 schedulesSection 502(c)(1)
			 of title 40, United States Code, is amended by adding at the end the
			 following:
				
					(C)Environmentally
				preferable green products and services (as contained in Federal
				supply classification code groups 03FAC, 51V, 56, 72IA, 73, 75, and 899,
				including any amended or subsequent version of the Federal supply
				classification code
				groups).
					.
			(b)Duty of non-Federal
			 users regarding use of supply schedulesSection 502(c) of title
			 40, United States Code, is amended—
				(1)by redesignating
			 paragraph (3) as paragraph (4); and
				(2)by inserting after
			 paragraph (2) the following:
					
						(3)Duty of non-Federal
				users regarding use of Federal supply schedulesDuring the use of
				a Federal supply schedule, an authorized non-Federal user shall act in
				accordance with the ordering guidance provided by the Administrator of General
				Services.
						.
				6.Clarification of
			 renewable energySection 203
			 of the Energy Policy Act of 2005 (42 U.S.C. 15852) is amended—
			(1)in subsection (a), in the
			 matter preceding paragraph (1), by striking electric; and
			(2)in subsection (b)—
				(A)in paragraph (1)(D), by
			 striking for the production of electricity; and
				(B)in paragraph (2), by
			 striking electric.
				
	
		March 25, 2010
		Reported with an amendment
	
